Paul Douglas s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 10, 2015

                                      No. 04-15-00155-CV

         BEXAR COUNTY HOSPITAL DISTRICT dba University Health System,
                              Appellant

                                                v.

                                    Paul Douglas HARLAN,
                                           Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-11941
                            Honorable Larry Noll, Judge Presiding

                                         ORDER
       On April 6, 2015, the trial court clerk notified this Court that the clerk’s record was not
filed because appellant has failed to pay, or make arrangements to pay, the clerk’s fee for
preparing the record. Appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk=s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court